DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  An annotated copy of the IDS indicating consideration of the IDS is attached to this office action.
Specification
The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology in drafting the abstract.  The phrase “The present disclosure” is considered to be legal phraseology and should not be used in drafting the abstract.  To obviate this objection applicant can re-write as follows: 
--An apparatus for inhibiting formation of calcium based crystal in which formation of calcium based crystals s inhibited by adding an optimal amount of magnesium to raw water having a high concentration of calcium ions and a high variation in calcium ion concentration and an apparatus for water treatment using the same. -- Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claims 1-2 and 4-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Applicant is advised that when drafting an apparatus claim, all of the elements of the device must be drafted with element plus function language and the operative connection between the elements.  Applicant recites an apparatus for inhibiting formation of calcium based crystals comprising.  The preamble is incomplete.  Isn’t applicant pretreating water which is in aqueous system to prevent calcium or hard water deposits from forming on the surfaces of the device.  The pre-treatment device for pretreating raw water or seawater or waste water comprises a raw water tank wherein the water disposed in the tank has a high concentration of calcium ion wherein the pretreatment tank includes a magnesium supply which is operatively connected to the pre-treatment tank to supply magnesium to the pretreatment tank; and a calcium concentration measuring sensor for measuring and sensing the concentration of calcium in the raw water.  
	In claim 2 and 7, applicant has mixed up process steps with the apparatus and the claim is a mixed claim which is mixing both apparatus limitations with process limitations.  If applicant is controlling the magnesium to calcium ratio, the apparatus has to be capable of doing this and applicant must tie this to the device.  Perhaps applicant should recite in claim 2, wherein the measuring sensor further comprises a controller to control the concentration of magnesium to calcium.  Suitable correction is required.
	In claims 4 and 9, applicant should use element plus function language and recite wherein the magnesium supply inlet supplies magnesium chloride hydrate.

	In claim 10 applicant has used configured to which is indefinite because applicant is using functional language when drafting the claim and while “configured to” language is not per se wrong and can be found in many patents, applicant is to draft claim in clear, positive, meaningful language and recite what the claim is not what the claim does and the configured to may not be structural which is a requirement when drafting apparatus or device claims.  Applicant is requested to delete the configured to language and recite the element plus its function.
	In claim 11, applicant should use proper Markush language when defining the type of membrane employed in the device.  Proper Markush is “wherein the membrane is selected from the group consisting of A, B, C and D”.  When using Markush language the claim is interpreted as  A or B or C or D.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 11-11 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fernholz et al. US Patent 8, 143,204. 
Fernholz et al. teach removing and preventing scale by disrupting the crystalline formation of calcium wherein a solution of soluble magnesium salts are used to prevent the precipitation of insoluble calcium alts and/or to increase the solubility of insoluble calcium salts.[Note Column 2, lines 34-45]  Fernholz et al. teaches that the water soluble source of magnesium ion is selected from the group consisting of magnesium chloride, magnesium sulfate, magnesium acetate and mixtures thereof.  The antiscalant  aqueous solution comprises about 1 ppm to about 1000 ppm Magnesium ion. [Note Column 3, line 15-21].  While Fernholz et al. does not specifically teach a pre-treatment tank, the antiscalant aqueous solution   which includes 1 ppm to 1000ppm of water soluble source of magnesium ion can be directly injected in the liquid food equipment in the process lines of the equipment.[Note Column 6, lines 40-50] Fernholz et al. teach that the antiscalant aqueous solution can be used at various pH conditions and can includes at least one cleaning agent which can be a detergent or surfactant.  Fernholz et al. teach that an effective amount of antiscalant aqueous solution is applied to industrial food processing equipment such that the scale on the equipment is substantially removed from the equipment.  Although the ratio of Mg2+/Ca2+ has not been specifically recited, the amount of magnesium is in the range which is would provide the ratio as claimed inherently and or would have been obvious to one having ordinary skill at the time of filing or at the time the invention was made.  The concept of using a filter which arguably can read on a membrane can be used before the addition 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Austin et al. teach a multifunctional calcium carbonate and calcium phosphate scale inhibitor.  Aronson et al. teach an integrated system for supplying clean water using a RO treatment and antiscalants.  Gamache et al. teach a process of inhibiting calcium carbon scaling of an evaporator wherein magnesium oxide is mixed with oil sands processing water.  Ali et al. teach antiscalant behavior of a polyzwitterionic acid.  Hernandez Altamirano et al. teach copolymers derived for itaconic acid for inhibiting calcium crystal formation.  Palm teaches a method for water treatment by the addition of magnesium halide to reduce calcium or hardwater deposits.  Lakatos et al. teach a wastewater treatment system and method.  Lu teaches methods for prevention and reduction of scale formation.  Mayer et al. teach a method and system for purifying a liquid comprising crystal inhibitor recovery. Higgin teach preventing and cleaning fouling on reverse osmosis membranes.  Smith et al. teach water soluble magnesium compounds as cleaning agents and methods of using the agents.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771